NO. 07-05-0219-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                SEPTEMBER 27, 2005
                          ______________________________

                              CHRISTOPHER LEE CROSS,

                                                               Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

               FROM THE 64th DISTRICT COURT OF HALE COUNTY;

           NO. B15360-0402; HON. ROBERT W. KINKAID JR., PRESIDING
                      _______________________________

                            ABATEMENT AND REMAND
                       __________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Christopher Lee Cross (appellant), acting pro se, appeals his conviction for

possessing a controlled substance. The reporter’s record was filed on July 19, 2005, and

the clerk’s record was filed on August 4, 2005. Thus, appellant’s brief was due on

September 6, 2005. That date passed without appellant filing a brief, however. So, on

September 14, 2005, we notified appellant, by letter, that neither a brief nor an extension

of time to file one had been received by the court. Appellant was directed to either respond

to our notice or file a brief by September 26, 2005, otherwise the appeal would be abated

to the trial court. To date, we have yet to receive either a response or brief.
       Consequently, we abate the appeal and remand the cause to the 64th District Court

of Hale County (trial court) for further proceedings. Upon remand, the trial court shall

immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     whether appellant desires to prosecute the appeal; and

       2.     whether appellant is indigent and entitled to appointed counsel.

       We further direct the trial court to issue findings of fact and conclusions of law

addressing the foregoing subjects. Should the trial court find that appellant desires to

pursue his appeal, is indigent, and has no counsel, then we further direct it to appoint

counsel to assist in the prosecution of the appeal. The name, address, phone number,

telefax number, and state bar number of the new counsel, if any, who will represent

appellant on appeal must also be included in the court’s findings of fact and conclusions

of law. Furthermore, the trial court shall also cause to be developed 1) a supplemental

clerk’s record containing the findings of fact and conclusions of law and 2) a reporter’s

record transcribing the evidence and argument presented at the aforementioned hearing.

Additionally, the trial court shall cause the supplemental clerk’s record to be filed with the

clerk of this court on or before October 27, 2005. Should additional time be needed to

perform these tasks, the trial court may request same on or before October 27, 2005.

       It is so ordered.

                                                  Per Curiam

Do not publish.




                                              2